In the United States Court of Federal Claims
                               OFFICE OF SPECIAL MASTERS
                                         No. 12-483V
                                    Filed: March 18, 2013

***********************************
SHANNON TATUM,                                *             UNPUBLISHED
                                              *
                                              *             Special Master Dorsey
               Petitioner,                    *
                                              *             Joint Stipulation on damages;
 v.                                           *             Influenza (Flu) vaccine;
                                              *             Guillain-Barré Syndrome (GBS)
SECRETARY OF HEALTH                           *
AND HUMAN SERVICES,                           *
                                              *
               Respondent.                    *
***********************************
Donald Philip Edwards, Law Office of Donald P. Edwards, Atlanta, GA, for petitioner;
Tara J. Kilfoyle, United States Dep’t of Justice, Washington, DC, for respondent.

                                            DECISION1

        On August 1, 2012, Shannon Tatum (petitioner) filed a petition pursuant to the National
Vaccine Injury Compensation Program (“Vaccine Program”).2 42 U.S.C. §§ 300aa-1 to -34
(2006). Petitioner alleged that the influenza vaccine he received on September 11, 2009, caused
him to develop Guillain-Barré Syndrome (“GBS”) and that he experienced the residual effects of
this injury for more than six months. Petition at 2-4.

       On March 18, 2013, the parties filed a stipulation, stating that a decision should be
1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the United States Court of Federal Claims’s
website, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                  1
entered awarding compensation.

        Respondent denies that petitioner’s alleged GBS was caused-in-fact by his vaccination,
and denies that the vaccine caused any other injury. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, with the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

           A lump sum of $125,000.00, in the form of a check payable to petitioner. This
           amount represents compensation for all damages that would be available under 42
           U.S.C. §300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                             s/ Nora Beth Dorsey
                                             Nora Beth Dorsey
                                             Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                2
Case 1:12-vv-00483-UNJ Document 16 Filed 03/18/13 Page 1 of 5
Case 1:12-vv-00483-UNJ Document 16 Filed 03/18/13 Page 2 of 5
Case 1:12-vv-00483-UNJ Document 16 Filed 03/18/13 Page 3 of 5
Case 1:12-vv-00483-UNJ Document 16 Filed 03/18/13 Page 4 of 5
Case 1:12-vv-00483-UNJ Document 16 Filed 03/18/13 Page 5 of 5